Citation Nr: 1129314	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-18 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 2003 to November 2005 and had 5 months of prior active duty.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Philadelphia, Pennsylvania VARO.  In January 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  This matter was previously before the Board in March 2009, when it was remanded for additional development.  Following the last readjudication of the matter in a December 2009 supplemental statement of the case (SSOC), the Veteran's representative submitted additional evidence with a waiver of RO consideration.  The Board may therefore proceed.


FINDING OF FACT

The Veteran's service connected disabilities (PTSD rated 70 percent, asthma rated 30 percent, and costochondritis and migraine headaches rated 0 percent, each) are shown to render him unable to maintain substantially gainful employment


CONCLUSION OF LAW

The schedular criteria for a TDIU rating are met; a TDIU rating is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim of entitlement to TDIU.  However, inasmuch as this decision grants the benefit sought there is no reason to belabor the impact of the VCAA in the matter; any notice defect or duty to assist omission is harmless. 

Legal Criteria, Factual Background, and Analysis

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.   38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.   38 C.F.R. §§ 3.341, 4.16, 4.19.

VA's General Counsel has concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities (PTSD rated 70 percent, asthma rated 30 percent, and costochondritis and migraine headaches, rated 0 percent, each).

As the Veteran's PTSD is rated 70 percent, he meets the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a).  Consequently, the only question remaining is whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

On June 2005 VA PTSD examination, the Veteran reported that before he was activated from Reserve service, he worked in security at a drug and alcohol clinic.  He reported that he was a high school graduate and had worked for the drug and alcohol facility for two years.  He stated that he could not return to that job, as he "snaps out quickly", and is very impatient and quick to anger.  He did not know what kind of work he would be able to do or to look for, but he could not return to the Army Reserves.  He reported that he and his longtime girlfriend did not socialize with other couples or have visitors or friends to their house.  Following a mental status examination, the examiner opined that there was underlying psychosis, as the Veteran was not oriented and could not name the mayor, governor, Vice President, or current month.  The examiner assigned a GAF score of 45 for chronic severe PTSD with underlying psychosis.  The examiner opined that the Veteran was not able to work at that time, stating that he had marked social and vocational interferences in his functioning because of his symptomatology.

In an August 2006 statement, the Veteran's then-employer stated that the Veteran had been employed by ASIG for 7 months and was a great asset to the company, with intelligence and good attendance.  The employer noted that the Veteran had difficulty working with others, occasionally having problems performing tasks required for his position "due to his medical condition".  The employer noted a few occasions when the Veteran attempted to physically assault a co-worker, and that one employee had refused to work with the Veteran.  The employer noted that the Veteran performed well in his job, but due to his behavior the employer recommended he receive assistance.  The employer noted that the Veteran failed to perform daily tasks because of insufficient rest on a daily basis, and had to be continuously told to complete his tasks.  Other employees' suspicions led the employer to have the Veteran drug tested, with a negative result.  The employer noted that the Veteran's overall performance had been good, but "certain situations" had affected his ability to further his career with the company or any position within it.  The Veteran had informed the employer that he would likely be turning in his resignation.

On September 2006 VA treatment, the Veteran reported that he "did have to give up [his] job fueling planes at the airport since it was too much like what was going on in Iraq."  On further September 2006 VA treatment, the Veteran reported that he had gotten into an altercation at a second job with a coworker who pretended to be an Iraqi War combat veteran.  The incident caused him to be dismissed from his job, yet he returned with a letter documenting his treatment for PTSD, and his boss told him that the job would be kept open until he decided to return.

In a September 2006 VA treatment letter, the Veteran's treating physician opined that the Veteran's PTSD rendered him "unable to work at the present time".  The doctor opined that the Veteran's condition was "highly treatable", as the Veteran was experiencing symptoms which required him to focus on his treatment needs prior to returning to work.  The symptoms included nightmares, insomnia, lack of appetite, inability to tolerate loud noises or large crowds, and the need to isolate himself.  The doctor opined that the Veteran had been struggling with a need to work but was unable to tolerate his work environment because of flashbacks related to his combat experiences.

On October 2006 VA treatment, the Veteran reported that he had "lost interest in all things social" and felt comfortable with himself only when driving alone with music on.  He wanted to normalize his life and was encouraged to explore educational opportunities.

On November 2006 VA PTSD examination, the Veteran reported feeling slightly more inclined to do social activities than when he first returned from Iraq, and his social activities mainly consisted of going to dinner occasionally, watching videos, and having "good contact" with his family.  He reported a history of irritability and a very low frustration threshold, and he spent a good deal of time trying to stay away from people to avoid causing problems with arguments.  The examiner noted, "The patient is not currently working because he is attending a VA vocational rehab work program".  The Veteran reported that his difficulty concentrating had not had a serious effect on his ability to keep up with his schoolwork.  The examiner noted that the Veteran's PTSD symptoms had increased in frequency and intensity, and he had developed a major depressive disorder secondary to the high intensity of his PTSD symptoms.  A GAF score of 42 was assigned based on the psychiatric symptoms shown.

In March 2007 the Social Security Administration (SSA) awarded the Veteran disability benefits as of August 30, 2006 based on anxiety and asthma disorders.  

On April 2007 VA treatment, the Veteran reported angering easily and coping by going to the gym to play basketball; however, he reported losing his temper when playing and instead exercising in isolation.  On May 2007 VA treatment, the Veteran reported that he had gone away with his friends over the holiday weekend.  On July 2007 VA treatment, the Veteran reported that he had flown to Las Vegas with his fiancée for three days, though he became very anxious on the flight over, was bothered by the crowds, and had flashbacks about the desert because Law Vegas reminded him of Iraq.  The treating social worker noted that the Veteran was to begin Vocational Rehab classes and opined that there was no evidence that the Veteran would be unable to cope with a classroom environment, as he was eager to learn, his days would be structured and purposeful, and he would be able to cope.

On December 2007 VA treatment, the Veteran was managing well in his carpentry classes.  He noted that he was trying to be more active and had resumed playing basketball.  On February 2008 VA treatment, the Veteran had completed his schooling and graduated from vocational school with a certificate in building maintenance.  He planned to sign up for additional courses in carpentry.

On April 2008 VA PTSD examination, the examiner opined that the Veteran's PTSD continued to impact his ability to work.  The examiner noted that the Veteran's previous job at the airport served as a trigger for his experiences in Iraq, resulting in significant flashback episodes, irritability and anger outbursts, and overall an impaired ability to perform his job duties.  The examiner noted that the Veteran's treatment team strongly recommended that he discontinue working as this seemed to exacerbate his PTSD symptoms.  The examiner noted that the Veteran had earned a certificate in building maintenance and was able to focus on and complete his courses.  The examiner opined that the Veteran's PTSD symptoms had nonetheless significantly interfered with his ability to work, noting a history of difficulty taking orders from authority figures and significant difficulties getting along with others, including significant anger outbursts, some of which had been physical in nature.  The examiner opined, "Being placed in a work setting in which he would be expected to interact with and work with others on a regular basis would more likely than not trigger hyperarousal symptoms, making it difficult for him to function on the job."  The examiner also noted that chronic sleep disturbance, cognitive impairments and low energy levels would also impact the Veteran's ability to focus, remember important information, and follow through to complete work-related tasks.  The examiner assigned a GAF score of 40, denoting a serious impairment in functioning.

On April 2008 VA neuropsychological evaluation, the Veteran reported earning trade school certification in home remodeling and building maintenance, with no difficulty with the coursework because it was all hands-on and very practical, with no book learning.  He reported that he had completed a community college associate degree in business management prior to serving in Iraq.  He reported that he was unemployed; he had tried working at the airport fueling planes but his duties were too similar to his duties in Iraq and he quit.  He lost a second job after a physical altercation with a coworker, though after written intervention by his therapist, his boss left the door open for him to return.

On June 2008 VA treatment, the Veteran reported difficulty boarding the plane for his honeymoon after seeing a few soldiers in uniform board his plane, but he was able to control his emotions.  He reported that he went to a family barbecue with his wife but retreated indoors to sit by himself.  He reported that he would be taking his children to Hershey Park which he wanted to avoid but he did not want to let down his family.  On September 2008 VA treatment, it was determined by the Polytrauma Program that the Veteran was no longer in need of the team's services.

On September 2008 VA marital therapy treatment, the Veteran reported that he was not ready to return to work because he was unable to take orders from a supervisor and unable to manage anxious and depressed feelings that might lead him to avoid work after a bad day.  His wife also believed he was not yet ready to return to work.

On October 2008 VA treatment, the Veteran reported that he was busy by day "fixing one of his rental properties for a new tenant".  On further October 2008 VA treatment, the Veteran denied significant depression or anxiety symptoms in the previous week, as he had been busy taking care of the properties his family owned and had given no further thought to his work situation.

At the January 2009 Travel Board hearing, the Veteran stated that he was last gainfully employed in 2006, when he worked at the Philadelphia airport for three to four weeks but was unable to continue due to PTSD.  He testified that he was working an overnight shift, began having flashbacks to Iraq, and got into altercations with other employees.  He testified that he had been unable to seek employment because some days he would not feel like leaving his room.  He testified that he was in marital counseling with his wife.  He had an associate degree in business management before serving in Iraq, and had completed training in building maintenance through VA vocational rehabilitation (Voc Rehab).  He indicated that he was able to remodel a family apartment for rental but was unable to be around people or "take authority".  He testified that he stayed by himself all the time, had no friends, and did not talk to anybody.  He had traveled to Las Vegas for his honeymoon during the appeal period and he played basketball at the gym for exercise and "to get things off [his] mind".  He testified that he tried to go out to stores with his wife but could not stand the crowds and would black out.  He testified that his current medications caused adverse side effects including dizziness.  

On January 2009 VA treatment, the Veteran's PTSD symptoms had resurfaced since he was taken off his psychiatric medications.  He had become withdrawn, isolating himself in his basement, and being irritable and short-tempered with his wife and children.  He was consumed with computer games and online gambling and was scared by his new "addiction".  He was prescribed Sertraline for depression and impulse control and Ambien for sleep.

On January 2009 VA marital therapy treatment, the Veteran's depression had worsened and he had stopped spending time with friends or family or carrying out many of his responsibilities.

On February 2009 VA treatment, the Veteran's medications were causing side effects including nightmares and dizziness.  He reported feeling depressed, emotionally numb and withdrawn, with no desire to socialize and only wishing to stay to himself and have minimum interaction with his wife and children.  On March 2009 VA treatment, the Veteran reported drinking a large amount of alcohol out of habit and to address his depression.  

On June 2009 VA examination, the Veteran reported that his life consisted completely of isolating himself with the exception of going to mental health treatment.  He did not associate himself with anyone anymore due to his severe PTSD symptoms.  He reported that his daily symptoms, including depression, chronic sleep impairment, severe social isolation, irritability, anger outbursts, inability to get enjoyment out of anything, alcohol dependence, memory impairment, feelings of worthlessness and low self-esteem, and difficulty concentrating and making decisions, made it difficult for him to be able to function on a day-to-day basis.  The examiner found that the Veteran's chronic severe PTSD symptoms caused him clinically significant distress and impairment in functioning across multiple domains.  The Veteran reported recurrent nightmares five to six times per week, avoidance of any triggers or large crowds, and detachment and estrangement from others.  He displayed a restricted range of affect and a sense of a foreshortened future.  He reported daily sleep difficulties, extreme irritability, and totally isolating himself from everyone, being unable to go anywhere.  He reported attending prolonged exposure therapy for the previous two months as well as occupational therapy for the previous three weeks.  He reported he was isolated from everyone including his now estranged wife, his children, his friends, and his mother and siblings.  He drank alcohol on a daily basis to the point of passing out.  

On mental status examination, the examiner noted severe impairments in the Veteran's thought processes and communication style.  Affect was flat, blunted and depressed, and mood was depressed.  There was psychomotor retardation, and speech was slow, low in volume, and sparse in quality.  Thought processes were logical, linear and goal-directed.  The Veteran reported auditory hallucinations in the form of hearing whispers several times a day and denied visual hallucinations.  He denied any suicidal or homicidal ideation but reported a lot of internal anger.  His memory was adequate for the purposes of examination, yet he reported significant problems with concentration and short term memory.  Insight and judgment were poor.  The Veteran reported that he no longer went to the gym because he was getting into arguments with people there.  He reported that he did not do anything for leisure and did not like to be with anybody, and he did nothing all day except stay home with his dog and drink.

The examiner noted that there had been no changes in terms of employment functioning since the Veteran's prior VA examination in April 2008; the Veteran continued to "not be able to be employed due to severe and chronic PTSD symptoms".  The diagnoses included chronic severe PTSD, and alcohol dependence and major depression, both secondary to PTSD.  A GAF score of 35 was assigned, indicating very severe symptoms.  The examiner opined that the Veteran's disability continued to significantly interfere with his normal daily activities and employment functioning.  

In an August 2009 request for medical services, the Veteran's treating psychiatrist Dr. R.R. stated, "Patient has severe chronic PTSD, and the prognosis for return to any form of employment in the near future is poor.  He could benefit from independent living assistance, including a home computer."

In a September 2009 statement, the Veteran's treating psychiatrist Dr. R.R. stated, "It is my professional opinion that, due to his service-connected condition, [the Veteran] is not able to be gainfully employed."
In a December 2009 statement, D.Y. Psy.D., of the Psychiatry Department at the School of Medicine at the University of Pennsylvania, outlined the Veteran's participation in a study regarding PTSD and alcohol dependence.  The Veteran completed six treatment sessions and one follow-up visit in the study, though he dropped out of the study because the revisiting of his traumatic memory of Iraq was too upsetting.  In his last independent evaluation that month, the Veteran reported severe symptoms of PTSD.  He was also diagnosed with major depressive disorder of moderate severity and alcohol dependence.  Dr. D.Y. stated, "I totally support [the Veteran's] claim for combat related disability and while I view chronic PTSD and alcohol dependence as treatable conditions, [the Veteran] has not yet been able to address these concerns successfully."  A GAF score of 55 was assigned.

In a December 2009 statement, the Veteran's treating physician Dr. N.D. noted that the Veteran had made limited progress in treatment since August 2006 despite sincere efforts on his part to cope with his symptoms.  He had been referred for specialized care for marital conflicts, parenting issues, and alcohol dependence.  He had attended Vocational Rehabilitation in efforts to learn skills to prepare him for regular employment, but he was unable to complete the program because of a resurgence of his PTSD symptoms.  The social worker opined that the resurgence occurred because his primary care physician took him off all psychotropic medications because his symptoms were in remission, but his mental health deteriorated quickly, and the Vocational Rehab counselor determined that the Veteran was unlikely to secure meaningful employment.  The social worker noted that the Veteran's inability to maintain employment due to disabling hyperarousal was the driving force for seeking therapy; he had "good citizenship values and want[ed] to be a contributing citizen through employment but [was] hampered by his PTSD from successful employment".  The social worker noted that the Veteran had dropped out of prolonged exposure therapy for alcohol dependence but had agreed to attend addiction recovery treatment.  The social worker opined that the Veteran struggled to cope with his symptoms and was compliant with treatment despite missing a few sessions.  The social worker opined that the Veteran's PTSD symptoms are chronic and disabling, and he is unable to be gainfully employed at any time in the near future.

In a November 2010 letter, the Veteran's treating psychiatrist Dr. R.R. stated that the Veteran suffers from severe PTSD and associated depression and noted that he had been compliant with treatment recommendations.  Current prescriptions included an antipsychotic drug in addition to an antidepressant drug and an adrenergic antagonist medication.  The Veteran continued to be engaged in psychotherapy.  The VA psychiatrist stated, "It is my opinion that [the Veteran] is not now able to function in any gainful employment, and I support his request for a determination of unemployability." 

While records from early in the appeal period appear to reflect a level of functioning inconsistent with unemployability (as the Veteran first was still employed; then participated in a VA vocational rehabilitation program, completing a building maintenance program, and exhibited a level of functioning suggesting he was capable of employment that involved minimal contact with others, i.e., he tended to income property, traveled, and maintained social relationships), the more recent evidence indicates that is no longer the case.  

While his treatment providers continue to indicate that his service-connected psychiatric disability is treatable (suggesting future improvement), the evidence now, in particular since 2009, shows clearly that the Veteran is unemployable.   All his psychiatric evaluators and treatment providers (primarily VA, but also from a learning institution) now consider him unemployable.  His further participation in Voc. Rehab was discontinued because his counselor found there was little likelihood he would be able to find employment.  SSA has awarded the Veteran disability benefits based on his service-connected disabilities (while not dispositive, it is evidence of unemployability).  And the Veteran's family and social life functioning has declined to a point suggesting an inability to function in a work setting.  

In summary, the evidence of record demonstrates that at this time the Veteran is unemployable due to his service-connected disabilities.  Consequently, a TDIU rating is warranted.   


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


